Citation Nr: 0947909	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
ossifying fibroma lesion, post stress fracture of right femur 
(femur disability).

2.  Entitlement to a compensable initial evaluation for 
bilateral pes planus.

3.  Entitlement to a compensable initial evaluation for mild 
mitral regurgitation (heart murmur).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The claims file is now under the jurisdiction of 
the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination in November 
2005, four years ago.  It appears that the Veteran's symptoms 
have grown more severe since that examination.  In her 
September 2005 substantive appeal, the Veteran complained 
that the lesion on her femur now aches, throbs, and swells; 
that her feet have become increasingly painful, swollen, and 
stiff; that the shortness of breath which is caused by her 
heart murmur now occurs when she is at rest; and that she now 
experiences heart palpitations.  Given these new symptoms, a 
new VA examination is required.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).
 
Furthermore, the only VA treatment records associated with 
the claims file are from the Durham, North Carolina, VA 
medical center (VAMC) and are last dated in May 2008.  Since 
that time, the Veteran has moved to Georgia.  As it appears 
she received regular treatment at the Durham VAMC, it is 
likely she now receives regular treatment at a VAMC nearer to 
her new home or from a private provider.  The Veteran should 
be given the opportunity to identify any VAMC at which she 
currently receives treatment, and those records should be 
obtained.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her if 
she is currently receiving treatment at 
any VAMC or from a private provider.  
Evidence of attempts to contact the 
Veteran should be associated with the 
claims file.

2.  If the Veteran affirms that she is 
currently receiving medical care, 
obtain the Veteran's current and 
complete VA and/or private treatment 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the right femur disability, 
bilateral pes planus, and the heart 
murmur.  The entire claims file must be 
made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical.  In addition, the 
examiner should address the following 
points in the examination:

Right Femur.  Note any pain, weakness, 
stiffness, swelling, heat, redness, 
fatigability, lack of endurance, etc.  
Describe any malunion of the femur with 
the hip or knee.  Provide active range 
of motion for the knee and hip, noting 
where pain begins.

Feet.  Note any pain, weakness, 
stiffness, swelling, heat, redness, 
fatigability, lack of endurance, etc. 
Describe weight bearing and non-weight 
bearing alignment of the Achilles 
tendon; whether the Achilles tendon 
alignment can be corrected by 
manipulation and whether there is pain 
on manipulation; degrees of valgus and 
whether correctable by manipulation; 
and the extent of forefoot and midfoot 
malalignment and whether correctable by 
manipulation.

Heart.  Provide the METs level, 
determined by exercise testing (where 
possible), at which symptoms of dyspnea, 
fatigue, angina, dizziness, or syncope 
result. 

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

